RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0245-14T4
                                                  A-4603-15T4

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

SIDDHARTH GAUR,

        Defendant-Appellant.

____________________________

              Argued October 19, 2017 – Decided November 6, 2017

              Before Judges Simonelli, Haas and Rothstadt.

              On appeal from Superior Court of New Jersey,
              Law Division, Passaic County, Indictment No.
              10-06-0629.

              Edward J. Dimon argued the cause for appellant
              (Carluccio, Leone, Dimon, Doyle & Sacks, LLC,
              attorneys; Mr. Dimon, of counsel; Marguerite
              Kneisser, on the briefs).

              Tom D. Osadnik, Assistant Prosecutor, argued
              the cause for respondent (Camelia M. Valdes,
              Passaic County Prosecutor, attorney; Kirah M.
              Addes, Assistant Prosecutor, of counsel and
              on the brief).

PER CURIAM
     In these consolidated appeals, defendant, Siddarth Gaur,

appeals from his convictions, following a jury trial for attempted

sexual    assault   and   various    other   charges   stemming   from   his

interactions in a chat room with an undercover detective posing

as a twelve-year-old girl.          When he filed his appeal, defendant

included, in his appendix, expert reports that were outside of the

trial record, which he submitted in support of his contention that

the State had altered audiotape recordings of phone conversations

between defendant and a female undercover detective.

     We granted the State's motion to strike that information

without prejudice to defendant making a motion in the trial court

for the production of the original recordings.           In our order, we

anticipated that any appeal from the outcome of that motion would

be consolidated with defendant's original appeal.         We specifically

granted the trial court jurisdiction to decide the motion pending

appeal.    Our February 2, 2016 order stated:

            We grant the State's motion to strike . . .
            the three expert reports appellant procured
            after the trial. However, our disposition is
            without prejudice to appellant filing a motion
            in the trial court to seek relief based upon
            those expert reports, including but not
            limited to granting appellant's counsel or his
            experts access to the original audiotape
            recordings in the State's possession.      The
            trial court shall have jurisdiction to
            consider such a motion despite the pendency
            of this appeal. Depending on how the trial
            court rules on that motion if it is filed,

                                      2                             A-0245-14T4
          either party may seek appellate review of the
          court's ruling in a new notice of appeal,
          which shall be consolidated with the present
          appeal.

          [(emphasis added).]

     Defendant made the motion and, in support, he filed his

attorney's certification that had attached a copy of our order.

Despite the provisions of our order, after considering the motion

and counsels' oral arguments, the judge concluded that he did not

have jurisdiction to consider the motion.     We reverse and remand.

     We conclude from our review that the motion judge, who was

not the trial judge, never saw our order.      At the outset of oral

argument, the judge stated that he "only . . . had a limited

opportunity to review the submissions," but that based on his

understanding of what was before him, he did not "expect that [he

would] need further review or preparation."       He warned counsel

that "there may be issues which you may expect the [c]ourt to know

which I don't as yet."

     Notably, neither attorney brought our order to the court's

attention during oral argument.       In fact, the prosecutor argued

that defendant's motion was improper and not appropriate for the

motion judge's consideration, never advising the judge that we

already determined that issue in our order.




                                  3                          A-0245-14T4
     The    judge   concluded   that       defendant's   "arguments    [were]

clearly issues to be addressed in the appellate court."                      He

subsequently entered an order on June 22, 2016, denying defendant's

motion for access to the recordings and, on July 6, 2016, he issued

a memorandum of decision explaining his reasons.           In it, the judge

stated that defendant's motion was "beyond the legal competence

of th[e c]ourt to consider [as the] issues [raised are] for the

Appellate Division's consideration on appeal as to the trial

record. There has been no limited remand by the Appellate Division

. . . ."    (emphasis added).    Obviously, the judge was mistaken.

     We are constrained to vacate the judge's order and remand the

matter back to the Law Division for consideration of defendant's

motion in accordance with our original order.

     The result here has caused undue delay in our consideration

of defendant's appeal.      We caution trial judges to ensure that

they have indeed reviewed all of the submissions and have read and

ensured the accuracy of their decisions before entering orders.

Erroneous orders can cause, as here, a waste of everyone's valuable

time and, more importantly, a delay in justice being done.

     The order dated June 22, 2016 is vacated.               The matter is

remanded for consideration of defendant's motion within twenty-

one days.   We retain jurisdiction, except as originally stated in

our February 2, 2016 order.

                                       4                              A-0245-14T4
5   A-0245-14T4